DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on July 26, 2021, applicant initiated first action interview conducted on August 20, 2021, claims 1-17 are hereby allowed. 

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“means for storing column redundancy data…” in claim 8; 
“….means for generating the first and second portions of bits…” in claim 10; 
“….means for determining, based on a value of each match bit….” in claim 11;
“….means for determining..” and “….means for incrementing ….” in claim 12; 
“….means for comparing…” and “….means for determining” in claim 13; 
“….means for comparison….” in claim 14. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Examiner found supports or interpreted the above mentioned “means” phrases in claims as follows:
For claim 8, the ‘means’ is a column redundancy data architecture disclosed in [0074,0039]. 

For claim 11, the ‘means’ is a counter circuit, disclosed in [0077, 0073], and also in claim 4.
For claim 12, the ‘means’ is a counter circuit, disclosed in [0077, 0073], and also in claim 5.
For claim 13, the ‘means’ is a comparator circuit, disclosed in [0050-0051, 0037], and also in claim 6.
For claim 14, the ‘means’ is a comparator circuit, disclosed in [0050-0051, 0037], and also in claim 7.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua D. Schmid (48,758) on January 24, 2022.

Claim 17 amendment: 

17.	(Currently Amended)  The method of claim 15, wherein the address is a first address and the plurality of match bits is a first plurality of match bits, and wherein the method further comprises:
determining whether a second address matches the incoming column address; and
counting the number of defective columns based on the first plurality of match bits and a second plurality of match bits.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8 and 15.

As per claim 1:
The prior arts or record Tsai (US 2013/0242655 A1) teaches, techniques for locating an initial physical location in a looping shift register with random skips on each loop. The shift register is for accessing columns in a non-volatile memory, where defective columns of the array are skipped. A look-up table provides for the initial skip of each loop, providing the number of skips from preceding loop to provide a physical address is close to the actual physical address [Abstract]. Tsai also teaches, flexible and area efficient column redundancy. Read-write (SA) circuits are coupled to columns of one or more bit lines of memory cells. The read-write circuits are used to read the states of the memory cells. The read-write circuits may also be used to write or store data into the memory cells [0035]. Tsai further teaches, bad columns in this binary decoding system are managed by comparing an incoming column address with a list of bad column addresses. If a match is found, the incoming column address is reassigned to another, good column address. If the incoming address does not match the bad column addresses, the incoming column address is not changed [0033].
However, the prior art or record Tsai taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “wherein a first portion of bits of the address references a range of columns of a memory array and a second portion of bits of the address references a division of the memory array in which a column of the range of columns is located, and wherein each of the match bits indicates whether one of the columns of the range of columns is defective.” Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 8 and 15 includes similar limitations of independent claim 1 and, therefore, are allowed for similar reasons. 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-7, 9-14, and 16-17 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Cernea et al. (US 7,405,985 B2) teaches a memory that contains a number of redundant columns that can be used to replace the bad columns. These columns are not addressed as replacement columns from outside of the memory, but instead the shift register stages of the redundant columns are connected to those of the normal columns and the strobe pulse continues on to enable the appropriate number of substitute columns (2c49-55).
Li et al. (US 2014/0219023 A1) teaches, column based defect management techniques. Each column of the memory has an associated isolation latch or register whose value indicates whether the column is defective, but in addition to this information, for columns marked as defective, additional information is used to indicate whether the column as a whole is to be treated as defective, or whether just individual bits of the column are defective.

Son et al. (US 2014/0140153 A1) teaches a repair control circuit of controlling a repair operation of a semiconductor memory device includes a row matching block and a column matching block. The row matching block stores fail group information indicating one or more fail row groups among a plurality of row groups.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112
/KYLE VALLECILLO/Primary Examiner, Art Unit 2112